DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be EP3078333 to Russel et al. ("Russel"), which discloses a joint assembly comprising: a proximal joint housing defining a first longitudinal axis and including a first hinge 271a positioned at a distal portion of the proximal joint housing; a first ring 277f pivotally coupled to the first hinge about a first pivot axis orthogonal to and intersecting the first longitudinal axis; a joint cover 275 having a first cover portion and a second cover portion, the first cover portion pivotally coupled to the first hinge about a second pivot axis 271b orthogonal to and intersecting the first pivot axis and the first longitudinal axis, the first and second pivot axes intersecting the first longitudinal axis at a first joint center; and a biasing mechanism 290 operatively associated with the joint cover to bias the joint cover.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Russel such that: the joint cover defines a cover axis extending longitudinally therethrough, wherein the biasing mechanism biases the joint cover towards an aligned configuration in which the cover axis is aligned with the first longitudinal axis



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.